DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/942,394 (filed on 12/02/2019) under 35 U.S.C. 119(e) is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “27” (clutch; paragraph 0016) and “39” (well/ bowl; paragraphs 0019-0020). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “25” (in Figure 1) and “29” (in Figure 2). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the peripheral surface on the outer circumferential portion of the pulley receiving plural endless belts (as recited within claim 15 limitations), must be shown or the features canceled from the claim (examiner notes that the drawings only illustrate, a single endless belt engaging the peripheral surface formed on the outer circumferential portion of the pulley, or the peripheral surface formed on the outer 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 15-16 are objected to because of the following informalities that requires appropriate corrections:
In claim 15, line 1-2, the limitation “the circumferential portion” should read “the outer circumferential portion”.

In claim 16, line 6, the limitation “enabling fan air flow through plural spaces” should read “enabling fan air flow through the plural spaces”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation “a peripheral surface of the circumferential portion is configured to receive plural endless belts” (in lines 1-2), which is not supported by the description of the claimed invention provided in applicant’s specification. That is, paragraphs 0018 of the specification explicitly state the peripheral surface (36) comprising a channel/ groove having sufficient width/ depth to accommodate and constrain a single belt (26), where said width/ depth may alternatively be sufficient to accommodate multiple channels/ grooves; however, the specification fail to disclose said peripheral surface (36) on the outer 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 limitation “each of the vanes comprises an angle between a first side and a second side of the pulley of approximately X degrees” (in lines 1-2) renders the claim vague and indefinite. Examiner is unsure of the intended connotation of the phrase “X degrees”. In other words, is the claim attempting to recite, each of the vanes being orientated at any angle (i.e. an angle between 0 degrees to 360 degrees) with respect to the first side and second side of the pulley? Furthermore, is each vane orientated at a unique/ independent angle with respect to the first side and second side of the pulley (i.e. does the angle of each vane vary in relation to an angle of at least one other vane?), or are all the vanes oriented at the same angle with respect to 

Claim 13 limitation “each of the vanes comprises an angle, between a first side and a second side of the pulley that defines the width, of approximately X degrees” renders the claim vague and indefinite. Examiner is unsure of the intended connotation of the phrase “X degrees”. In other words, is the claim attempting to recite, each of the vanes being orientated at any angle (i.e. an angle between 0 degrees to 360 degrees) with respect to the first side and second side of the pulley?  Furthermore, is each vane orientated at a unique/ independent angle with respect to the first side and second side of the pulley (i.e. does the angle of each vane vary in relation to an angle of at least one other vane?), or are all the vanes oriented at the same angle with respect to the first side and second side of the pulley? In addition, it’s also noted that claimed invention cannot be clearly defined without knowing the exact parameters/ range of values at which each of the vanes are angled. Specifically because, the angle of the vanes can significantly alter the functionality of the claimed pulley; for example, the amount of air flow through the spaces 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Karim et al. (U.S. PGPUB 2019/0120323A1 hereinafter referred to as “Karim”).
In regards to claim 9, Karim teach (Figure 10) a pulley (member 100 of the crankshaft damper 42, which has substantially the same structure/ features as the member 100 illustrated in figures 1-6) comprising: a hub portion (hub 102); and an outer circumferential portion (outer ring 106) joined to the hub portion (hub 102) by plural spaced apart vanes (spokes 120); wherein, each space (apertures 70) between adjacent vanes (spokes 120) extends a width (axial thickness of each spoke 120 in a direction along the rotational axis) of the pulley (member 100) (see also paragraphs 0017-0047 and 0052-0055).

In regards to claims 12-14, Karim teach all intervening claim limitations as shown above. Karim further teach (Figure 10), the outer circumferential portion (outer ring 106) being joined to the hub (hub 102) by four vanes (spokes 120) spaced equidistantly apart (figure 10 illustrate, the member 100 having at least four spokes 120; paragraph 0039 also disclose, the member 100 may include fewer than three spokes or more than three spokes); each of the vanes (spokes 120) comprises an angle (angle of attack 140/ 142 of each spoke 120 that defines the airfoil section 128 of each corresponding spoke 120), between a first side (first/ inner face 112) and a second side (second/ outer face 114) of the pulley (member 100) that defines the width (axial thickness of each spoke 120 in a direction along the rotational axis), of approximately 10-45 degrees or 5-45 degrees (as disclosed in paragraph 0045); and a peripheral surface of the outer circumferential portion (outer grooved surface of the outer ring 106) being configured to receive an endless belt (paragraphs 0017 and 0026-0029 disclose, the member 100 of the crankshaft damper 42 being connected to an accessory drive end of the crankshaft 26 in the internal combustion engine assembly 20 that of a conventional vehicle/ stop-start vehicle/ hybrid vehicle; since accessory drive of a typical internal combustion engine known in the art generally employs endless belts .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chisenhall et al. (U.S. Patent 7,194,994 B1 hereinafter referred to as “Chisenhall”), in view of Honda et al. (Japanese Patent Application JP2005-299842A hereinafter referred to as “Honda”).

In regards to claim 1, Chisenhall teach (Figures 1-12) a system (motor 100) comprising: an engine damper (harmonic balancer 116); a pulley (drive pulley 118) mounted to the engine damper (harmonic balancer 116); the pulley (drive pulley 118) having a hub portion (inner circular portion of the drive pulley 118 that is configured to receive the four mounting fasteners illustrated in figure 9), and an outer circumferential portion (outer ring of the drive pulley 118 that engage with the serpentine belt 90) joined to the hub portion (inner circular portion of the drive pulley 118 that is configured to receive the four mounting fasteners illustrated in figure 9) (see also Col 2, line 60 - Col. 5, line 12). Yet, Chisenhall fail to teach, the pulley (drive pulley 
Whereas, Honda teach (Figure 1-3) a system (fully closed outer fan motor 5) comprising: a pulley (pulley 1) having a hub portion (boss 2) for receiving a shaft (rotating shaft 7), an outer circumferential portion (rim 3) configured to engage a belt (V-belt), and plural spaced apart vanes (spokes 4) connecting the outer circumferential portion (rim 3) to the hub portion (boss 2); wherein, each space (openings defined by spokes 4) between adjacent vanes (spokes 4) enables outside air to flow through the pulley (pulley 1) and cool other components of the system (load side gear box 7 and the bearing 8 of the fully closed outer fan motor 5) that are positioned behind said pulley (pulley 1) (see also paragraph 0006-0008 in the translated JP 2005-299842A provided with this office action).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the pulley in Chisenhall’s system with a pulley that is structurally and functionally similar to the one suggested by Honda. In other words, to provide the system taught by Chisenhall with a pulley formed by plural spaced apart vanes extends radially from the hub portion to the outer cylindrical portion; where said pulley is mounted to engine damper of said system. As specifically disclose in Honda reference, configuring the pulley with plural fan-blade type spaced apart vanes will enhance the flow of outside air through the pulley; which is advantageous in cooling components arranged behind 

In regards to claims 2 and 6-7, Chisenhall in view of Honda teach all intervening claim limitations a shown above. Chisenhall further teach (Figures 1-12), the pulley (drive pulley 118) being mounted to the engine damper (harmonic balancer 116) via plural bolts (figures 1 and 9-12 clearly illustrate, the drive pulley 118 being fixed to the harmonic balancer 116 using four mounting fasteners) in the hub portion (inner circular portion of the drive pulley 118 that is configured to receive the four mounting fasteners illustrated in figure 9); and the system (motor 100) additionally comprising an engine accessory/ plural engine accessories (power steering pump assembly 120, the compressor assembly 130, the water assembly pump 140, and the alternator assembly 150), and an endless belt (serpentine belt 90) that is arranged around the pulley (drive pulley 118) and the engine accessory/ plural engine accessories (power steering pump assembly 120, the compressor assembly 130, the water assembly pump 140, and the alternator assembly 150).

In regards to claims 4-5, Chisenhall in view of Honda teach all intervening claim limitations a shown above. Honda further teach (Figure 1-3), the pulley (pulley 1) comprising four vanes spaced equidistantly apart (figures 2 clearly illustrate, the pulley 1 

In regards to claim 8, Chisenhall in view of Honda teach all intervening claim limitations a shown above. That is, combined teachings in Chisenhall and Honda render obvious a modified system comprising a pulley mounted to an engine damper; said pulley is formed by a hub portion and outer circumferential portion joined to said hub portion via plural spaced apart vanes; where outside air can flow through the spaces created by said plural spaced apart vanes (see also the detailed explanation in the claim 1 rejection statement above). Chisenhall further disclose, the system (motor 100) being an automotive internal combustion engine. Furthermore, examiner is also taking official notice that typical automotive internal combustion engines known in the art (i.e. similar 

In regards to claim 16, Chisenhall teach (Figures 1-12) a method (motor 100) comprising: concurrently rotating an engine damper (harmonic balancer 116) and a pulley (drive pulley 118) coupled to the engine damper (harmonic balancer 116); the pulley (drive pulley 118) having a hub portion (inner circular portion of the drive pulley 118 that is configured to receive the four mounting fasteners illustrated in figure 9), and an outer circumferential portion (outer ring of the drive pulley 118 that engage with the serpentine belt 90) joined to the hub portion (inner circular portion of the drive pulley 118 that is configured to receive the four mounting fasteners illustrated in figure 9) (see 
However, Honda teach (Figure 1-3) a system (fully closed outer fan motor 5) comprising: a pulley (pulley 1) having a hub portion (boss 2) for receiving a shaft (rotating shaft 7), an outer circumferential portion (rim 3) configured to engage a belt (V-belt), and plural spaced apart vanes (spokes 4) connecting the outer circumferential portion (rim 3) to the hub portion (boss 2); wherein, each space (openings defined by spokes 4) between adjacent vanes (spokes 4) enables outside air to flow through the pulley (pulley 1) and cool other components of the system (load side gear box 7 and the bearing 8 of the fully closed outer fan motor 5) positioned behind said pulley (pulley 1), when the pulley (pulley 1) is rotating (see also paragraph 0006-0008 in the translated JP 2005-299842A provided with this office action).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to improve Chisenhall’s method by employing a pulley that is structurally and functionally similar to the one suggested by Honda, in place of the pulley used in Chisenhall. In other words, coupling the engine damper taught by Chisenhall with a pulley formed by plural spaced apart vanes that extends radially from the hub portion to the outer cylindrical portion; where said pulley .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chisenhall in view of Honda as applied to claim 1 above, and further in view of Manzoor (U.S. PGPUB 2017/0314637A1 hereinafter referred to as “Manzoor-I”).

In regards to claim 3, Chisenhall in view of Honda teach all intervening claim limitations a shown above. Yet, both Chisenhall and Honda fail to disclose, a pulley formed as a cast assembly. 
Nevertheless, Manzoor-I teach (Figure 5) a pulley (hub 100) comprising: a hub portion (central member 102) and an outer circumferential portion (peripheral rim 108) joined to the hub portion (central member 102) by plural spaced apart vanes (spokes 110); wherein, the pulley (hub 100) comprises a cast assembly (paragraph 0020 disclose, the hub 100 can preferably be made from a known casting technique).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karim, in view of Manzoor-I.

In regards to claim 10, Karim teach all intervening claim limitations a shown above. Yet, Karim fail to explicitly disclose, the pulley (member 100 of the crankshaft damper 42) being formed as a cast assembly. 
While, Manzoor-I teach (Figure 5) a pulley (hub 100) comprising: a hub portion (central member 102) and an outer circumferential portion (peripheral rim 108) joined to the hub portion (central member 102) by plural spaced apart vanes (spokes 110); wherein, the pulley (hub 100) comprises a cast assembly (paragraph 0020 disclose, the hub 100 can preferably be made from a known casting technique).
Resultingly, using the suggestions in Manzoor-I, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karim, in view of Herr (U.S. Patent 5,577,972 A).

In regards to claim 11, Karim teach all intervening claim limitations a shown above. Nevertheless, Karim is silent on the hub (hub 102) of the pulley (member 100 of the crankshaft damper 42) comprising plural equidistantly-spaced apertures configured to receive bolts.
On the contrary, Herr teach (Figures 1-6) a pulley (racing pulley 20) comprising: a hub portion (inner portion of the racing pulley 20 that includes the three equally circumferentially spaced bolt holes 23 and the circumferentially extending flange 24) and an outer circumferential portion (outer ring of the racing pulley 20 that engages the belt 60) joined to the hub portion (inner portion of the racing pulley 20); the hub (inner portion of the racing pulley 20) include plural equidistantly-spaced apertures (three equally circumferentially spaced bolt holes 23) configured to receive bolts (drive pulley bolts 21) so that the pulley (racing pulley 20) can be coupled to an engine damper (standard balancer 30) (see also Col. 3, line 40 - Col. 5, line 17). 

. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karim, in view of Manzoor et al. (U.S. PGPUB 2016/0102730A1 hereinafter referred to as “Manzoor-II”).

In regards to claim 15, Karim teach all intervening claim limitations a shown above. Karim further teach (Figure 10), the pulley (member 100 of the crankshaft damper 42) comprising a peripheral surface on the outer circumferential portion (outer grooved surface of the outer ring 106) that is configured to receive an endless belt (paragraphs 0017 and 0026-0029 disclose, the member 100 of the crankshaft damper 42 being connected to an accessory drive end of the crankshaft 26 in the internal combustion engine assembly 20 that of a conventional vehicle/ stop-start vehicle/ hybrid vehicle; since accessory drive of a typical internal combustion engine known in the art generally employs endless belts that engage pulleys connected to a crankshaft and various other accessory pulleys, it is recognize that the outer grooved surface provided on the outer ring 106 of the member 100 is designed to engage an endless belt in the 
Whereas, Manzoor-II teach (Figures 4A-5) a pulley (torsional vibration dampers 100′) comprising: a hub portion (hub 102); an outer circumferential portion (pulley body 104) joined to the hub portion (hub 102); and a peripheral surface (belt engaging surface 130, which includes the first belt engaging section 130a and the second belt engaging section 130b) of the circumferential portion (pulley body 104) being configured to receive plural endless belts (paragraphs 0033-0034 disclose, the first belt engaging section 130a and the second belt engaging section 130b of the belt engaging surface 130 being designed to receive two separate endless belts).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the outer circumferential portion of Karim’s pulley with a peripheral surface that can accommodate/ engage at least two independent endless belts, as suggested by Manzoor-II. Such a modification would improve the versatility/ usefulness of said pulley by enabling one of ordinary skill in the art to use the pulley taught by Karim in an accessory drive of an internal combustion engine that employs plural endless belts to drive accessories at different rotational speeds.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/R.J.D./Examiner, Art Unit 3654                                       /MICHAEL R MANSEN/                                                                               Supervisory Patent Examiner, Art Unit 3654